PATTERSON, District Judge.
 The motion to remand is denied. The defendant is a corporation organized under the laws of Delaware and has the status of a nonresident here, despite the fact that the greater part of its business is conducted here. Shaw v. Quincy Mining Co., 145 U. S. 444, 12 S. Ct. 935, 36 L. Ed. 768; Martin v. Baltimore & Ohio R. Co., 151 U. S. 673, 14 S. Ct. 533, 38 L. Ed. 311. The petition for removal was filed seasonably. The extensions of time to answer which were signed by the plaintiff’s attorney extended also the time *347•within which the ease might be removed. There was a time when the rule in this district was otherwise. Schipper v. Consumer Cordage Co. (C. C.) 72 F. 803. But for more than thirty years it has been held consistently here that a stipulation to extend the defendant’s time to answer signed by the attorneys operated to extend the time for removal to the federal court. Mayer v. Fort Worth, etc., R. Co. (C. C.) 93 F. 601; Dancel v. Goodyear Shoe Machinery Co. of Portland, Me. (C. C.) 106 F. 551.